Title: To George Washington from Major General John Sullivan, 15 May 1779
From: Sullivan, John
To: Washington, George



Dear General
Millstone [N.J.] May 15th 1779

I have the Honor to Inclose your Excelly a Letter from Colo. Butler Respecting Doctor Jones who is very Desireous of going on the Western Expedition as I know nothing more of Colo. Butlers Reasons than are mentioned in the Letter & nothing at all Respecting the Call that may be for Mr Jones to Remain with the army I can only Inclose Colo. Butlers Letter & Submit the Matter to your Exceys wisdom for Determination—Should there be no material Reason agt his going I think that his Acquaintance with the Indian Countries his knowledge of their Customs & Manners as well as his knowledge in other matters will operate in favor of Granting Colo. Butlers Request. I have the Honor to be with the most perfect Respect Yr Excys most obedt Servt
Jno. Sullivan
